     Case 3:17-cv-00709-ECM-SMD Document 104 Filed 01/27/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

KENNETH EADY and JULIE EADY,                 )
                                             )
       Plaintiffs,                           )
                                             )
       v.                                    )   CIV. ACT. NO. 2:17cv709-ECM
                                             )             (WO)
FORT METAL PLASTIC CO., LTD.,                )
                                             )
       Defendant.                            )

                     MEMORANDUM OPINION AND ORDER

       On September 9, 2020, this Court entered a Memorandum Opinion and Order

denying in part a motion for default judgment against Fort Metal Plastic Co., Ltd. (“Fort

Metal Plastic”), and granting the motion for default judgment as to Kenneth Eady’s

Alabama Extended Manufacturer’s Liability Doctrine (AEMLD) claim in Count I of the

amended complaint; negligence claim in Count II; breach of warranty claim in Count III;

and Julie Eady’s loss of consortium claim in Count IV. (Doc. 93). The Court then set the

case for an evidentiary hearing on the issue of the amount of damages as to which the Eadys

are entitled, which was continued multiple times due to COVID-19-required restrictions.

Because COVID-19 has continued to present obstacles to conducting a hearing, and

because evidence can be submitted to the Court on a motion for default judgment without

a hearing, the Court ordered the Plaintiffs to submit evidence in support of their default

judgment. (Doc. 98). The Plaintiffs timely filed their evidentiary submissions and the

Court finds a hearing to be unnecessary.
     Case 3:17-cv-00709-ECM-SMD Document 104 Filed 01/27/21 Page 2 of 7




         In accordance with the prior orders of the Court, and upon consideration of

the evidence presented on damages, and the record as a whole, the Court finds that

the Plaintiffs are entitled to compensatory damages in the amounts sought in their request

for Kenneth Eady’s Alabama Extended Manufacturer’s Liability Doctrine (AEMLD) claim

in Count I of the amended complaint; negligence claim in Count II; breach of warranty

claim in Count III; and Julie Eady’s loss of consortium claim in Count IV.

                              I. STANDARD OF REVIEW

         Federal Rules of Civil Procedure 55 governs the procedure for obtaining a default

judgment. When a defendant “has failed to plead or otherwise defend,” and the plaintiff

demonstrates that failure, the clerk must enter the defendant’s default. FED.R.CIV.P. 55(a).

After entry of default, the plaintiff “must apply to the court for a default judgment.”

FED.R.CIV.P. 55(b)(2).

         Pursuant to Federal Rule of Civil Procedure 54(c), a “default judgment must not

differ in kind from, or exceed in amount, what is demanded in the pleadings.” If the record

is sufficient, a district court may determine damages without a hearing. See Sec. & Exch.

Comm'n v. Smyth, 420 F.3d 1225, 1232 n.13 (11th Cir. 2005). Damages may be awarded

only if the record adequately reflects the basis for award via a hearing or a demonstration

by detailed affidavits establishing the necessary facts. Adolph Coors Co. v. Movement

Against Racism and the Klan, 777 F.2d 1538, 1543–44 (11th Cir.1985). When assessing

damages, a district court must “assure that there is a legitimate basis for any damage

award it enters.” Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th Cir.

2007).

                                             2
     Case 3:17-cv-00709-ECM-SMD Document 104 Filed 01/27/21 Page 3 of 7




                                        II. FACTS

       Plaintiff Kenneth Eady is currently seventy-four years old. In January of 2016,

Kenneth Eady was prescribed, and he purchased, a forearm crutch to assist with his

mobility. (Doc. 49 ¶10). The forearm crutch was a driveTM forearm crutch, item #10403,

in new condition. (Id.). In October of 2016, the forearm crutch broke, causing Kenneth

Eady to fall on to a ramp at his home, injuring his left leg, left hip, back, neck, and left

shoulder. (Doc. 101-16 ¶5). Since that fall, Kenneth Eady has been completely confined

to a wheelchair and unable to care for himself. (Id. ¶9). He relies on his wife, Julie Eady.

(Id. ¶11). He suffers constant discomfort and at times from sharp pain. (Id. ¶13). Kenneth

Eady takes multiple medications, including pain medications, and sees Dr. Richard

Maughon, among other doctors, for management of his chronic low back pain. (Id. ¶7).

The confinement to a wheelchair presents a loss in his quality of life. (Doc. 101-8).

       Dr. Michael Daniels prepared an expert report, based on a certified Life Planner’s

report, in which he offers the opinion that if Kenneth Eady receives care at home, his future

economic damages will be a minimum of $580,000 and a maximum of $1,059l,541, and if

Kenneth Eady is placed in a facility, his future economic damages will cost a minimum of

$1,044,770 and a maximum of $1,270,733. Julie Eady has presented an affidavit detailing

the loss of help around the home as a result of her husband’s injury, and the additional

burdens placed on her by full-time care of Kenneth Eady.



                                             3
     Case 3:17-cv-00709-ECM-SMD Document 104 Filed 01/27/21 Page 4 of 7




       Kenneth and Julie Eady brought suit against, and settled with, the retailer of the

forearm crutch, Medical Depot, Inc., for $150,000 on March 18, 2020. (Doc. 101-3). The

Eadys now seek $1,500,000.00 on behalf of Kenneth Eady and $500,000 on behalf of Julie

Eady. The Eadys acknowledge that any judgment entered by the Court is to be offset by

the $150,000 pro tanto settlement with Medical Depot, Inc. (Doc. 101-1 at 3).

                                   III. DISCUSSION

       In the previous Memorandum Opinion and Order on the motion for default

judgment, the Court found that the Eadys have established, by virtue of the Defendant’s

default, that Kenneth Eady’s injuries and damages are the proximate result of the

following: the defective condition of a product under the AEMLD, see 2 Ala. Pattern Jury

Instr. Civ. 32.11 (3d ed. 2019); negligence by Fort Metal Plastic, see Yamaha Motor Co.

v. Thornton, 579 So.2d 619, 623 (Ala. 1991); and a breach of warranty, see Taylor v.

Strongbuilt Internat’l, 2011 WL 4435601, at *6 (S.D. Ala. 2011). Kenneth Eady seeks

compensatory damages for present and future physical pain, mental anguish, and emotional

distress and for future medical and care expenses. See, e.g., White Consol. Indus., Inc. v.

Wilkerson, 737 So. 2d 447, 449 (Ala. 1999) (acknowledging in an AEMLD case that a

plaintiff can recover for emotional injury if he sustains a physical injury as a result of a

defendant's negligent conduct).

       In support of their claims for compensatory damages, the Eadys have presented

affidavits, medical records, communications from physicians, a Life Care Plan, an Expert

Economic Report, and medical invoices. (Doc. 101-2). Kenneth Eady presents evidence

that at the time the forearm crutch failed, he was active and mobile, but now he is in

                                             4
     Case 3:17-cv-00709-ECM-SMD Document 104 Filed 01/27/21 Page 5 of 7




constant chronic pain and confined to a wheelchair. Kenneth Eady states in an affidavit

that he does not sleep well, he worries about the future, and gets depressed. (Doc. 101-16

¶12). Because he feels better, and he requires less of Julie Eady, when he is lying down,

he spends a large portion of his day lying down, which takes an emotional toll on him. (Id.

¶11). He also presents evidence from Dr. Robinson who states that he has known Kenneth

Eady for 20 years and that before his fall Kenneth Eady was highly active in his church

and his community, but now, because Kenneth Eady will be completely dependent on the

wheelchair for the rest of his life, he does not have the same overall well-being quality of

life. (Doc. 101-8).

       The Life Care Plan, prepared by Debra Berens, Ph.D., lists the anticipated future

care needs and costs associated with Kenneth Eady’s fall. (Doc. 101-10).        The Expert

Report of Michael Daniels analyzes the Life Care Plan to provide estimates of future care

expenses, reduce to present day cash value. (Doc. 101-11). The report provides two

options: one based on an assumption that Kenneth Eady would remain at home and one

based on an assumption that Kenneth Eady would be placed in a facility. The Court has

only been presented evidence that Kenneth Eady lives at home and has not been presented

with sufficient evidence to support the assumption that Kenneth Eady will be placed in a

facility, however, so the Court has only considered the evidence relevant to the home-care

option.

       Upon review of Kenneth Eady’s extensive evidentiary submission, the Court finds

that amount requested by Kenneth Eady in compensatory damages is reasonable

compensation for Kenneth Eady’s current and future physical pain, mental anguish, and

                                             5
     Case 3:17-cv-00709-ECM-SMD Document 104 Filed 01/27/21 Page 6 of 7




emotional distress, and future expenses, and that there is legitimate basis for that damage

award. See Anheuser Busch, Inc, 317 F.3d at 1266.

       Julie Eady’s claim for loss of consortium is a derivative claim. Ex parte N.P., 676

So. 2d 928, 930 (Ala. 1996). A spouse claiming loss of consortium must prove damage to

her marital interest resulting from the underlying wrongful act. Id. “Consortium includes

love, companionship, affection, society, comfort, solace, support, ... and services.” Id. at

931 n.3.

       In support of her claim for compensatory damages for loss of consortium, Julie Eady

provides an affidavit in which she states that she now has a constant role in caring for

Kenneth Eady’s physical needs, and that although a motorized wheelchair has provided

some degree of independence, Kenneth Eady is not able to move around as he used to,

which has taken an emotional toll. (Doc. 101-17). She also states that she and Kenneth

Eady used to divide chores, but now Julie Eady has full responsibility for the two of them,

including yard upkeep. (Id. ¶ ). She also does most of the driving, but the difficulty

presented by loading the wheelchair into their vehicle means that they have not made their

yearly trip to visit her family. (Doc. 101-17).

       The Court finds that there is legitimate basis for a damage award for loss of

consortium. See Harris v. Augusta, Ga., 2010 WL 1286205, at *7 (S.D. Ga. 2010) (relying

on affidavit evidence as to spouse’s loss of support). The Court further finds the amount

sought by the Eadys to be reasonable and will award Julie Eady $500,000 to compensate

for her loss of consortium.

                                    IV. CONCLUSION

                                              6
     Case 3:17-cv-00709-ECM-SMD Document 104 Filed 01/27/21 Page 7 of 7




      For the reasons discussed above, it is ORDERED that Kenneth Eady is awarded

$1,500,00.00 in compensatory damages for the default judgment on his AEMLD,

negligence, and breach of warranty claims and Julie Eady is awarded $500,000.00 in

compensatory damages for loss of consortium.

      The Clerk of Court is DIRECTED to mail this Memorandum Opinion and Order

and the Final Judgment to the address reflected on docket for Ford Metal Plastic Co Ltd.

      A final judgment will be entered in accordance with the Court’s Orders.



      DONE this 27th day of January, 2021.


                                     /s/ Emily C. Marks
                                     EMILY C. MARKS
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                            7
